Citation Nr: 9903421	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right fifth toe, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to January 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that in March 1998, the veteran's 
representative submitted a memorandum indicating that the 
veteran was seeking service connection for back disability on 
a secondary basis.  The representative also stated that the 
memorandum was submitted for effective date purposes and that 
he was not requesting VA to take action on this claim until 
such time as evidence was submitted in support of the claim.  
In April 1998, the RO requested the veteran and his 
representative to submit evidence in support of this 
secondary service connection claim.  Neither the veteran nor 
his representative has responded to the RO's request, nor has 
the veteran or his representative requested the RO to 
adjudicate this secondary service connection claim.  
Consequently, this issue is not currently before the Board 
and there is no need for the Board to refer this matter to 
the RO for further action.   


REMAND

The veteran seeks a rating in excess of 10 percent for right 
foot disability.  Service medical records show that in June 
1968, the veteran injured the 4th and 5th toes of his right 
foot.  Both toes were noted to be bruised, and the right 5th 
toe was found to have a non-displaced fracture of the 
proximal phalanx.  By rating decision of May 1970, service 
connection was granted for residuals of a fracture of the 
right 5th toe.  VA outpatient records for 1990 show that the 
veteran was found to have a neuroma of the right foot.  At a 
May 1991 VA examination, it was noted that the veteran had 
undergone excision of a Morton's neuroma of the right foot in 
October 1990.  .  

The veteran's most recent VA examination of his right foot 
was performed in January 1997.  At this examination, the 
veteran reported that he had sustained fractures of the 4th 
and 5th toes of his right foot in service and the he had 
undergone surgery for his right foot at a VA facility 
approximately five years ago to reduce his right foot pain.  
The diagnoses following the examination were status post 
fractures of the 4th and 5th toes by history and chronic right 
foot pain.  The examiner reported that an X-ray study of the 
right foot was negative except for, "dorsal plantar flexion 
of the 4th and 5th toes."  

In March 1998, the veteran's representative alleged that the 
complications of the service-connected right foot disability 
include arthritis and nerve impairment.  In his substantive 
appeal of March 1998, the veteran stated that he was told by 
a VA physician that he had nerve damage of his right foot due 
to service trauma.  He also stated that he had undergone 
surgery for the nerve damage at a VA facility in 1990 and 
that additional surgery for the nerve damage was currently 
being considered by VA.  The veteran also alleged that his 
right foot disability is much more severe than the current 
evaluation of 10 percent reflects.

Neither records pertaining to the VA surgery in approximately 
October 1990 nor recent VA outpatient records have been 
associated with the claims folder.  Moreover, it is clear 
that the claim for an increased evaluation for right foot 
disability is based, at least in part, on establishing 
service connection for a neuroma of the right foot.  The 
record reflects that the RO has not adjudicated the issue of 
service connection for a neuroma or arthritis of the right 
foot.  Moreover, in the Board's opinion, the issue of 
entitlement to service connection for disability of the right 
4th toe is raised by the record. 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain a copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have 
not been previously secured.  These 
records should include copies of 
October 1990 surgical records and 
subsequent records from the 
Gainesville, Florida VA Medical Center 
(VAMC) as well as copies of all 
treatment records relating to the 
veteran's right foot disability from 
the John Cochran and Jefferson 
Barracks VAMC's.

2. The veteran should also be requested 
to indicate whether he was awarded 
Social Security Administration 
benefits based in whole or in part 
upon right foot disability and, if so, 
to indicate the approximate date of 
the award.  If the veteran responds in 
the affirmative, the RO should obtain 
a copy of the Social Security 
Administration award decision and a 
copies of the records upon which the 
award was based.

3. The veteran should also be requested 
to submit medical evidence supporting 
his contention that arthritis and a 
neuroma of the right foot are 
etiologically related to service or 
service-connected disability.  

4. Then, the veteran should be provided 
VA orthopedic and neurologic 
examinations by physicians with 
appropriate expertise to determine the 
current nature and extent of the 
residuals of a fracture of the right 
5th toe; and the nature, extent and 
etiology of any current disability of 
the right 4th toe, any neuroma or other 
neurological impairment of the right 
foot, and any arthritis of the right 
foot.  The orthopedic examiner should 
address the etiology of any current 
disorder of the right 4th toe and any 
arthritis of the right foot.  The 
neurologic examiner should address the 
etiology of any neuroma or other 
neurological impairment of the right 
foot.  In addressing the etiology of 
each disorder, the examiners should 
express an opinion as to whether it is 
at least as likely as not that such 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the service-connected 
right foot disability.  All tests and 
studies deemed necessary should be 
performed and all clinical 
manifestations should be reported in 
detail.  Any objective evidence of 
pain and all functional loss due to 
pain should be described.  Any 
weakness, incoordination and excess 
fatigability on use should be 
described.  The examiners should 
express their opinions concerning 
whether there would be additional 
limits on functional ability of the 
right foot on repeated use or during 
flare-ups and, if so, assess the 
increased functional impairment.  To 
the extent possible the manifestations 
of the service-connected right foot 
disability should be distinguished 
from those of any non service-
connected disorders.  The rationale 
for all opinions expressed should also 
be explained.  The claims folder must 
be made available to the examiners for 
review.

5. After the above actions have been 
accomplished, the RO should undertake 
any other indicated development, 
adjudicate the issues of service 
connection for right 4th toe 
disability, neurological disability of 
the right foot and arthritis of the 
right foot.  The RO should then 
readjudicate the claim for an 
increased rating for right foot 
disability, to include consideration 
of whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not 
granted to the veteran's satisfaction 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given an appropriate opportunity to 
respond thereto.  The veteran should 
be informed of the requirements to 
perfect an appeal with respect to any 
new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


